Citation Nr: 1307277	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from September 1952 to September 1954, October 1954 to October 1957, and October 1957 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In September 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The appellant testified at a Board hearing at the RO in St. Louis, Missouri, in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.

The appellant submitted a statement in May 2009 requesting to continue her husband's claim for service connection related to radiation exposure.  In April 2010, the appellant also requested to reopen the Veteran's claim for service connection for lung cancer.  The Board notes that the Veteran did not have any claims pending before VA at the time of his death.  In a January 2005 statement from the Veteran's representative, the Veteran withdrew all pending claims after being awarded individual unemployability.  In order for the appellant to continue her husband's claim, the claim must be pending before VA at the time of the Veteran's death.  Therefore, the Board will not refer or address any claim of entitlement to service connection for the Veteran. 
The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A certificate of death reflects that the Veteran died in November 2008.  The immediate cause of the Veteran's death was reported as congestive heart failure, with underlying causes of bilateral pulmonary emboli and below the knee amputation.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated at 50 percent disabling, migraine headaches, evaluated at 30 percent disabling, and hemorrhoids, evaluated at 10 percent disabling, for a combined total of 70 percent.  The Veteran had also been granted a total disability rating based on individual unemployability (TDIU).

The appellant contends that the Veteran's death was due to his military service.  Particularly, she argues that the Veteran's lung cancer was a result of radiation exposure during service in the 1950s and that his lungs were diminished, contributing to his death.  The appellant notes that at the end of his first enlistment, the Veteran had four or five prominent calcifications in the left hilis and mid left lung field.  For these reasons, she argues that his death was connected to his military service.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).
Service treatment records show that at the Veteran's February 1952 enlistment examination, the chest-X-ray revealed several calcifications in the left mid lung and hilus, but that no positive recent significant pulmonary pathology was identified.  In July 1954, he was noted to have acute pleurisy.  At his July 1957 separation examination, the chest X-ray again showed four or five prominent old calcifications, left hilus and mid left lung field.  At his October 1957 enlistment and July 1963 separation examinations, no lung or chest abnormalities were reported.    

The Veteran was treated for non-small cell lung cancer in 1999.  Treatment included a left upper lobe resection.  Based on imaging, metastases of the ribs were suspected, but the Veteran refused further treatment, and it was subsequently determined that the questionable spots on the Veteran's ribs were healing rib fractures.  The Veteran was followed by Oncology after his treatment ended, and no evidence of recurrence was found at any time.  A November 2004 oncology note indicates that the Veteran was most likely cured of lung cancer in November 1999 considering his over-five year survival.  The October 2011 VA examiner also found that the Veteran's over five year survival without a recurrence indicated that the cancer had been cured in 1999.  

A VA opinion was also obtained in accordance with the September 2011 remand.  The VA examiner noted that the Veteran was diagnosed with non-small cell adenocarcinoma of the lung in 1999 for which he underwent a left upper lobe resection.  The examiner indicated that the Veteran was cured of his lung cancer by the resection in September 1999, just over nine years prior to his death in November 2008.  He observed that VA treatment records reflect that the Veteran had a long smoking history of one to two packs per day that ended approximately six months prior to the Veteran's diagnosis of lung cancer and that he had chronic obstructive pulmonary disease, coronary artery disease, and peripheral vascular disease, all of which are caused, or contributed to, by smoking.  The examiner also reviewed the medical literature on lung cancer risk.  The examiner then considered the Veteran's radiation exposure and concluded that the minimal radiation exposure, as indicated by a January 2005 radiation risk activity report by the Department of the Army, was less likely as not a cause of the Veteran's lung cancer, which was more likely due to his long and heavy smoking history.  

However, the Board notes that the VA opinions do not address the presence of 
calcifications in the lungs in service as noted by the appellant.  Although the appellant emphasizes the presence of these calcifications at separation in July 1957, they were also present at enlistment.  Even so, the Board again notes the presence of pleurisy during service and that the question of aggravation of a preexisting disability has been raised.  For these reasons, the Board determines that a remand is necessary to obtain another VA opinion.  Further, given the intricacies of this case, the Board finds that the opinion should be obtained from a pulmonologist.  

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from a pulmonologist with respect to whether the Veteran's lung disorders were causally or etiologically a result of service and, in turn, contributory in his death.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  

a. The examiner should opine as to whether the findings on chest X-ray at the Veteran's July 1952 enlistment examination were permanently increased in severity during military service.

b. If the examiner concludes that the disability did increase in severity during military service, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease?

c. If the examiner finds that the disability increased in severity beyond its normal progression, did the Veteran have a chronic lung disability post-service, including but not limited to lung cancer, that was causally or etiologically a result of the in-service increase in severity?

d. As to any diagnosis of lung cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's lung cancer is causally or etiologically related to service, specifically to the Veteran's radiation exposure.  In making a determination, the examiner should review the January 2005 radiation risk activity report by the Department of the Army and consider whether the chest X-ray findings in service treatment records indicate radiation exposure.

e. If the examiner finds that the Veteran had a post-service lung disability that was a result of service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability was the principal cause or a contributory cause of death.

f. The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability of the lungs resulted in debilitating effects and general impairment of health that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?

g. With respect to the Veteran's documented cause of death of congestive heart failure, with underlying causes of bilateral pulmonary emboli and below the knee amputation, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that these disorders were a result of the Veteran's military service. 

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


